   Case 2:18-cr-00116-MHT-WC Document 212 Filed 01/04/19 Page 1 of 4



   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )       CRIMINAL ACTION NO.
        v.                           )          2:18cr116-MHT
                                     )
RANDALL M. DAVIS                     )


                                 ORDER

    This cause is before the court on defendant Randall

M. Davis’s motion to continue.                For the reasons set

forth below, the court finds that jury selection and

trial,       now   set   for   January      14,   2018,    should      be

continued pursuant to 18 U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited   by    the   requirements    of   the   Speedy

Trial Act, 18 U.S.C. § 3161.             The Act provides in part:

             "In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
      Case 2:18-cr-00116-MHT-WC Document 212 Filed 01/04/19 Page 2 of 4



              indictment, or from the date the
              defendant   has   appeared  before   a
              judicial officer of the court in which
              such charge is pending, whichever date
              last occurs."

§ 3161(c)(1).        The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."          § 3161(h)(7)(A).            In     granting     such       a

continuance,        the    court     may    consider,      among     other

factors, whether the failure to grant the continuance

"would deny counsel for the defendant or the attorney

for     the    government      reasonable         time   necessary        for

effective preparation, taking into account the exercise

of due diligence." § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Davis in a speedy trial.

Davis represents that he has filed an application for

pretrial diversion, which the government has agreed to

                                     2
   Case 2:18-cr-00116-MHT-WC Document 212 Filed 01/04/19 Page 3 of 4



consider in exchange for his willingness to cooperate

and testify if necessary.          The government needs time to

process and consider the diversion application and does

not oppose the continuance.               In addition, the court

finds no evidence of a lack of diligence by either

party.     Because     denying     a     continuance      under   these

circumstances     would    deny        counsel    for    both   parties

adequate time for effective preparation, the court will

grant the continuance.



                                  ***

    Accordingly, it is ORDERED as follows:

    (1) Defendant Randall M. Davis’s motion to continue

trial (doc. no. 194) is granted.

    (2) Defendant      Davis’s     motion        to   sever   (doc.    no.

194) is denied as moot.

    (3)   The   jury    selection        and   trial,    now    set    for

January 4, 2019, are reset for April 15, 2019, at 10:00

a.m., in Courtroom 2FMJ of the Frank M. Johnson Jr.

                                   3
   Case 2:18-cr-00116-MHT-WC Document 212 Filed 01/04/19 Page 4 of 4



United States Courthouse Complex, One Church Street,

Montgomery, Alabama.

    DONE, this the 4th day of January, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
